Citation Nr: 0530082	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for post- traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1972 to June 1975.

This appeal to the Board of Veterans' Appeals (the Board) 
arises from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (the 
RO).

Procedural history

In September 1992, the veteran filed a claim of entitlement 
to service connection for PTSD.  His claim was denied in a 
January 1993 RO decision.  The veteran subsequently submitted 
additional evidence, and the RO continued the previous 
disallowance for entitlement to service connection for PTSD 
in a February 1993 rating action.  The veteran was notified 
of that decision by letter dated February 26, 1993.  He did 
not appeal. 

On September 18, 1996, the veteran requested that his claim 
of entitlement to service connection for  PTSD be reopened.  
In an April 1997 rating decision, the RO informed the veteran 
that because new and material evidence had not been received, 
it was unable to reopen the claim.  The veteran appealed that 
decision in May 1997.  In an October 1999 decision, the Board 
denied the veteran's claim on the merits.  The veteran filed 
a motion for reconsideration, which was denied by the Board 
by letter dated December 8, 1999.  

The veteran attempted to reopen his PTSD claim again in 
December 1999.  In January 2000, the RO informed the veteran 
that because new and material evidence had not been received, 
it was unable to grant the claim for entitlement to service 
connection for PTSD.  In April 2000, after the veteran again 
requested that his claim be reopened, the RO denied the claim 
based on a lack of new and material evidence.  The veteran 
was notified of that decision by letter dated May 3, 2000.  
The veteran duly perfected an appeal by filing a substantive 
appeal (VA Form 9) in September 2002.  

This case was previously before the Board in May 2004.  At 
that time, the claim was remanded in order to schedule the 
veteran for a hearing before a Veterans Law Judge.

The veteran testified before the undersigned at a Travel 
Board hearing which was conducted at the Milwaukee RO in 
April 2005.  The transcript of the hearing is associated with 
the veteran's VA claims folder.

Additional matter

The veteran filed a claim that there was clear and 
unmistakable error (CUE) with the above-mentioned October 
1999 Board decision that denied entitlement to service 
connection for PTSD.  On October 22, 2001, the Board issued a 
decision which found no CUE in the October 1999 Board 
decision.  Both Board decisions are final.  


FINDINGS OF FACT

1.  In October 1999, the Board denied the veteran's claim of 
entitlement to service connection for PTSD on the merits.

2.  The evidence associated with the claims folder subsequent 
to the Board's October 1999 decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's October 1999 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).

2.  Since the October 1999 Board decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for PTSD; 
therefore, the claim of entitlement to service connection for 
PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for PTSD.  As noted in the Introduction, the Board 
denied entitlement to service connection in an October 1999 
decision.  In January 2000 and April 2000, the RO determined 
that the claim of entitlement to service connection for PTSD 
had not been reopened.  Implicit in the veteran's 
presentation is the contention that new and material evidence 
has been received which is sufficient to reopen the claim.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by the 
September 2002 statement of the case (SOC) and the November 
2003 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran dated 
July 1, 2003 which was specifically intended to address the 
requirements of the VCAA.  The July 2003 letter stated: "We 
informed you on May 3, 2000 that new and material evidence to 
reopen your claim for service connection for PTSD had not 
been received."  See the July 1, 2003 VCAA letter, page 1.  
The July 2003 VCAA letter then detailed the evidence needed 
to substantiate a claim for service connection and detailed 
what type of evidence would be considered new and material in 
order to reopen his claim.  Id. at 1.  Specific examples were 
given of what would constitute new and material evidence in 
the veteran's claim:  "The new and material evidence needed 
to reopen your claim for PTSD would be medical (psychiatric 
or psychological) evidence showing a diagnosis of PTSD" and 
"any supporting evidence which you can supply regarding the 
incidents in which you were tear gassed, and also in which 
you set up the mines."  Id. at 2.

Thus, the July 2003 letter, along with the September 2002 SOC 
and November 2003 SSOC, only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The July 2003 
letter notified the veteran that VA was responsible for 
obtaining "relevant records from any Federal agency.  This 
may include medical records from the military, VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the July 
1, 2003 VCAA letter, page 4.  In addition, the July 2003 
letter informed the veteran that a VA examination would be 
scheduled if necessary to make a decision on his claim.  Id. 
at 5.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The July 2003 letter indicated that VA 
will make reasonable efforts to obtain "relevant records not 
held by a Federal agency. This may include records from State 
or local government, private doctors and hospitals, or 
current or former employers."  See the July 1, 2003 VCAA 
letter, page 4.  The letter instructed: "If you would like 
us to request any private treatment that has not already been 
submitted, complete, sign and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)."  Id. at 2.  The July 
2003 letter specifically requested that the veteran submit 
records from the Janesville Counseling Center from March 4, 
1997 to the present and requested a statement from Dr. B.  
Id.  The July 2003 letter also emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  Id. at 4 [Emphasis as in original].

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The September 2002 SOC specifically 
quoted that portion of 38 C.F.R. § 3.159(b)(1) which states 
that VA request that the claimant provide any evidence in the 
claimant's possession which pertains to the claim.  The Board 
believes that this complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the SOC and the July 2003 VCAA letter 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
April 2000.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in January 2000 and April 2000 was clearly both 
a legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, the veteran was provided with VCAA notice through 
the July 2003 VCAA letter.  His claim was readjudicated in 
the November 2003 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Moreover, a review of the file indicates that the veteran is 
fully conversant of what is required of him and of VA.  As 
was discussed in the Introduction, the veteran has filed 
claims of entitlement to service connection for PTSD on 
several occasions.  Moreover, he was informed during his 
April 2005 personal hearing as what additional evidence was 
needed to substantiate his claim.  He was given an additional 
60 day period in which to produce additional evidence; none 
was submitted.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim, including at the April 2005 personal 
hearing.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Finality/new and material evidence

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in December 1999, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  

Initial matter - the last final decision

The October 1999 Board decision undoubtedly is final.  See 
38 C.F.R. § 20.1100 (2005).  Shortly thereafter, in December 
1999, the veteran requested that his claim be reopened.  The 
RO decided in a January 2000 rating decision that the veteran 
had not submitted new and material evidence that was 
sufficient to reopen his previously-denied claim of 
entitlement to service connection for PTSD.  In April 2000, 
the veteran again requested that his claim be reopened.  This 
was denied by the RO in an April 2000 rating decision.  

The veteran submitted a notice of disagreement in May 2000, 
but did not indicate whether he disagreed with the January 
2000 decision or the April 2000 decision.  Considering that 
the veteran's notice of disagreement was timely in regards to 
both the January 2000 and April 2000 RO decisions, the Board 
will not consider the January 2000 to be a final decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  This does not prejudice the veteran, in that it 
allows all evidence submitted since the October 1999 Board 
decision to be considered. 

 Accordingly, the Board finds the October 1999 Board decision 
to be the last final denial in this case.

The "old" evidence

At the time of the October 1999 Board decision, the evidence 
included the veteran's service medical and service personnel 
records.  Service personnel records reflect that the 
veteran's military occupational specialty was cook.  He did 
not receive any decorations or awards indicative of combat 
status.  Although the veteran was awarded the National 
Defense Service Medal, such was awarded to all personnel for 
honorable active service for any period between June 27, 1950 
and July 27, 1954, or between January 1, 1961 and August 14, 
1974.  See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  

Service medical records are negative for diagnosis of 
treatment of a psychiatric disorder of any kind.  
Specifically, the veteran's March 1972 entrance examination 
and June 1975 separation examination were negative for any 
findings of psychiatric disability.  

The veteran filed his initial claim for service connection 
for PTSD in September 1992, which was denied by the RO in a 
February 1993 rating decision.  The RO noted that "although 
there is a diagnosis of post traumatic stress disorder, there 
is insufficient evidence of a stressor to support such a 
diagnosis."  The veteran did not appeal that rating 
decision.

The veteran attempted to reopen his claim of entitlement to 
service connection for PTSD on several occasions over the 
years, beginning in September 1996.  The veteran submitted 
stressor statements and morning reports.  Among the veteran's 
claimed stressors, the veteran indicated having to "set a 
clay moor mine" [which the Board interprets as claymore 
mine]; being hit by a truck, requiring stitches in his 
temple, witnessing, another unnamed, service member slit his 
wrists, being locked in a footlocker in a "mock prison 
camp," participating in a forced march, with resultant heat 
stroke; and witnessing another veteran use intravenous drugs.  
The RO contacted various repositories of official records, 
including the US Army Environmental Support Group (ESG) in 
January 1997, but was unable to verify any of the veteran's 
claimed stressors.  

In its April 1997 rating decision the RO noted that "there 
is no confirmed diagnosis of PTSD based on a supported in-
service stressor which would permit a finding of service 
connection.  The evidence available for review is also 
inadequate to establish that a stressful experience 
occurred."  The veteran filed a notice of disagreement with 
this decision, which was perfected with the timely submission 
of his substantive appeal in June 1997.   

The veteran submitted treatment records from the Rock County 
Psychiatric Hospital dated in February 1994, indicating 
diagnoses of intermittent explosive disorder and PTSD.  Also 
submitted was a statement from C.D., M.D., which was dated in 
January 1996 and was written in support of the veteran's 
claim for Social Security Administration (SSA) benefits.  Dr. 
C.D. indicated the veteran had been a patient of the 
Janesville Clinic since March 1994 and had a current 
diagnosis of PTSD.

The veteran presented for a VA examination in September 1997, 
which indicated a diagnosis of PTSD but "this diagnosis 
would depend upon his actually having experienced the 
stressors which this veteran claims."  

An inquiry to the Center for Unit Records Research (CURR) in 
September 1997 concerning the veteran's claimed stressors was 
not fruitful.  

The veteran submitted a statement from S.L.M., M.S.W., and 
P.R., M.D., dated in January 1998.  That statement recounted 
the veteran's stressors and listed PTSD as one of his 
diagnoses.  Treatment records submitted by the veteran from 
the Rock County Health Care System dated from March 1977 to 
January 1983 related to treatment for alcohol dependence.  
The veteran submitted numerous copies from what appears to be 
a SSA examination report indicating that the veteran had 
"severe PTSD."  

The veteran presented for another VA examination in April 
1999, where PTSD was not found.  The examiner stated that the 
DSM-IV criteria for a diagnosis for PTSD had not been met, in 
that the veteran did not demonstrate a "consistent pattern 
of avoidance."  Instead, the VA examiner found that the 
veteran demonstrated "multiple symptoms quite 
uncharacteristic in PTSD," such as neurological symptoms, 
visual problems, bedwetting, obsessive behavior and tongue 
swelling.  The April 1999 VA examiner felt the veteran's 
symptomatology was more consistent with an antisocial 
personality disorder.

In its October 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD, 
considering the veteran's claim on the merits.  The Board 
concluded that the veteran's stressors could not be verified 
and that service connection for PTSD was not warranted.  
Additionally, the Board, giving more credibility to the 
detailed findings of the April 1999 VA examiner than to the 
PTSD diagnoses of record, found that the preponderance of the 
credible medical evidence indicated that the veteran did not 
have a current diagnosis of PTSD.

As was noted in the Introduction, the veteran filed a motion 
for reconsideration of the October 1999 Board decision, which 
was denied by the Board by letter dated December 8, 1999.  
The Board's October 1999 decision is therefore final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).

In December 1999, the veteran requested that his claim be 
reopened.  The RO declined to do so in January 2000.  The 
veteran again requested his claim be reopened in April 2000.  
The RO again declined to do so in April 2000.  This appeal 
followed.

Additional evidence received since the October 1999 Board 
decision

The additional evidence received since the October 1999 Board 
decision consists of statements from P.R., M.D., and C.D., 
M.D., a lay statement from fellow serviceperson T.O., 
photographs and statements from the veteran, a statement from 
Dr. B.B., and the testimony of the veteran and his wife 
during his April 2005 Travel Board hearing.

Analysis

The October 1999 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2005).  As explained above, the 
veteran's claim for service connection for PTSD may only be 
reopened if he submits new and material evidence.  Therefore, 
the Board's inquiry will be directed to the question of 
whether any additionally received (i.e. after October 1999) 
evidence bears directly and substantially upon the specific 
matters under consideration, namely the reasons for the 
Board's October 1999 denial [whether the veteran has a 
current diagnosis of PTSD that is related to a verified in-
service stressor].  The Board further observes that in order 
for the claim to be reopened, evidence must be received as to 
both a current diagnosis of PTSD and verified in-service 
stressors.  See Evans v. Brown, 9 Vet. App. 273 (1996) [to 
warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim]. 

The statements from P.R., M.D., and C.D., M.D., are already 
of record and are cumulative and redundant of previous 
evidence of record and will be discussed no further.  See 
38 C.F.R. § 3.156(a) (2001). 

As for T.O.'s statement that the veteran was in an accident 
requiring stitches in 1973, the Board cannot help but notice 
that the handwriting of the March 2001 statement from T.O. 
bears a striking resemblance to the veteran's own 
handwriting.  In any event, even assuming the credibility of 
T.O.'s statement pursuant to Justus, supra, the veteran's 
receipt of stitches is documented in a June 1973 service 
treatment record and has already been specifically considered 
by the Board in its October 1999 decision on the merits.  See 
the October 5, 1999 Board decision, page 3.  Therefore, the 
statement from T.O. is not "new" or "material" to the 
veteran's claim, as it is cumulative and redundant of 
evidence already of record.  See 38 C.F.R. § 3.156(a) (2001).  
Likewise, the photographs submitted by the veteran are not 
"new" or "material" to his claim for entitlement to 
service connection for PTSD, as they also relate to the 1973 
accident in service, the occurrence of which is not in doubt.

With regards to the statement from Dr. B.B. that relates the 
veteran's "current condition" to his "experiences while in 
the Army," the Board is unsure whether Dr. B.B. is referring 
to intermittent explosive disorder or PTSD.  Indeed, the 
veteran's representative acknowledged the inadequacy of Dr. 
B.B.'s statement during the April 2005 hearing.  See the 
veteran's April 2005 hearing transcript, page 9.  
Accordingly, the statement from Dr. B.B. can be considered 
"new" in that it was not previously before the RO in 
October 1999.  The statement, however, is not "material" 
because it does not bear directly and substantially upon the 
specific matter under consideration, namely whether there is 
a current diagnosis of PTSD that is related to a verified in-
service stressor.  [The Board observes at this juncture that 
at the April 2005 hearing the veteran was accorded the 
opportunity to obtain a clarifying statement from Dr. B.B.  
He did not do so.]

The testimony of the veteran and his spouse during the April 
2005 personal hearing is essentially reiterative of previous 
statements made in connection with past claims, namely that 
the veteran has PTSD related to various claimed stressors.  
As such, these statements are not new. See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Further, lay statements as to 
medical matters such as diagnosis and etiology are not 
competent and cannot be considered new and material as to the 
question of the relationship of PTSD to service.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  The statements of the veteran and 
his spouse therefore do not bear directly and substantially 
upon the specific matter under consideration, namely whether 
he has a current diagnosis of PTSD that is related to a 
verified in-service stressor.

In summary, the veteran still has not presented evidence that 
verifies his claimed in-service stressors.  As discussed 
above, his lay statements are reiterative of previous 
statements.  See Reid, supra.  Moreover, a claimant's 
statements, alone, cannot suffice establish the occurrence of 
the alleged stressors.  See Moreau, supra; Dizoglio, supra.  
The veteran's statements are thus neither new or material.
 
In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that he has a current diagnosis of PTSD.  In addition, no new 
evidence has been submitted which serves to verify any 
alleged 
in-service stressor.  The evidence which the veteran has 
submitted is essentially reiterative of evidence submitted in 
connection with his previous claims for service connection 
for PTSD.  For that reason, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The additionally submitted evidence thus does not 
raise a reasonable possibility of substantiating the claim on 
the merits.  New and material evidence has therefore not been 
received, and the veteran's claim to reopen fails on that 
basis.  See 38 C.F.R. § 3.156 (2001).  

In summary, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for PTSD is unsuccessful.  
The recently received evidence not being both new and 
material, the claim of service connection for PTSD is not 
reopened, and the benefit sought on appeal remains denied.

Additional comments

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.

To the extent that the veteran desires to pursue this claim 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).
In particular, competent medical evidence must be produced 
which tends to establish that the veteran has a current 
diagnosis of PTSD related to a verifiable in-service 
stressor.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is not 
reopened.  The benefit sought on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


